FILED
                            NOT FOR PUBLICATION                            OCT 15 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HAJIE DRAMMEH, AKA Hadjie                        No. 09-71578
Drammeh,
                                                 Agency No. A095-598-546
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 7, 2013
                            San Francisco, California

Before: D.W. NELSON, M. SMITH, and IKUTA, Circuit Judges.

       Hajie Drammeh, a native and citizen of Sierra Leone, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”).

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Substantial evidence supports the BIA’s conclusion that Drammeh failed to

establish that rebels targeted him on account of a protected ground enumerated in

the Immigration and Nationality Act, see 8 U.S.C. § 1101(a)(42)(A). He did not

introduce any evidence that he was targeted for his political beliefs (including

political neutrality), imputed political beliefs, ethnicity, or religious beliefs. See

INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992); Pedro-Mateo v. INS, 224 F.3d
1147, 1151 (9th Cir. 2000).

      Drammeh is also ineligible for humanitarian asylum, see 8 C.F.R.

§ 1208.13(b)(1)(iii)(A), because he failed to demonstrate past persecution on

account of a protected ground. See id.; see also Sowe v. Mukasey, 538 F.3d 1281,

1287 (9th Cir. 2008).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Drammeh failed to show that it is more likely than not he will be tortured

with the consent or acquiescence of the government if returned to Sierra Leone.

See Wakkary v. Holder, 558 F.3d 1049, 1067–68 (9th Cir. 2009). Drammeh did

not raise an argument that he was eligible for CAT relief under a theory of

“permanent and continuing harm,” before the BIA, see Mohammed v. Gonzales,

400 F.3d 785, 802 (9th Cir. 2005) (holding that the ineffective performance of

petitioner’s counsel in failing to introduce evidence of the petitioner’s genital

                                                2
mutilation was prejudicial, in part, because petitioner could have argued for CAT

relief on the ground that genital mutilation is a permanent and continuing harm).

Therefore, we lack jurisdiction to consider this argument. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                             3